Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryant Wade (Reg. No. 40,344) on March 8, 2021.

The application has been amended as follows: 
Specification
The title has been changed to “CURVED FLEXIBLE IMPELLER”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the impeller as claimed including specifically the blade has a shape curved toward a rotation-direction rear side of the rotary shaft in a free state and includes an extension surface on a rotation-direction front side of the rotary shaft and a compression surface on the rotation-direction rear side of the rotary shaft, and wherein a curvature radius of a root on the compression surface in the blade is formed larger than a curvature radius of a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	The prior art of record FRAZZELL (U.S. Patent 4,718,837) discloses impeller (5) attached to a rotary shaft (2) provided in an inner space of a housing (not shown), the impeller comprising: a tube (9) fixed to the rotary shaft (2); and a blade (7) protruding toward an outer diameter direction from the tube (see Figures 1 and 2), a tip of the blade being in slidable contact with an inner peripheral surface of the housing (this is well-known in the water pump impeller), however, FRAZELL fails to disclose the blade has a shape curved toward a rotation-direction rear side of the rotary shaft in a free state and includes an extension surface on a rotation-direction front side of the rotary shaft and a compression surface on the rotation-direction rear side of the rotary shaft, and wherein a curvature radius of a root on the compression surface in the blade is formed larger than a curvature radius of a root on the extension surface in the blade is not shown or rendered obvious over the prior art of record.  	
CARLSON (U.S. Patent 3,053,190) discloses an impeller (10) attached to a rotary shaft (9) provided in an inner space of a housing (5) (see Figure 3), the impeller comprising: a tube (11) fixed to the rotary shaft (fixed via a key); and a blade (13) protruding toward an outer diameter direction from the tube (see Figures 1-3), a tip (17) of the blade being in slidable contact with an inner peripheral surface of the housing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MARY DAVIS/
Primary Examiner
Art Unit 3746